Citation Nr: 0628527	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
October 1956.
	
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied entitlement to an evaluation in 
excess of 10 percent for tinnitus.  

A temporary stay was imposed in processing the veteran's 
claim for entitlement to compensation for tinnitus.  Based on 
recent resolution of ongoing litigation, the stay is now 
lifted.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for tinnitus in 
April 2002, assigning a 10 percent evaluation effective June 
29, 2001.  This rating was confirmed in May 2002.  In March 
2003, the veteran's representative filed an increased rating 
claim for tinnitus.  Specifically, the representative 
contends that the veteran is entitled to a 10 percent rating 
for each ear.  The RO denied the representative's request in 
March 2003, on the basis that under Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  See Smith v. Nicholson, 
19 Vet. App. 63, 78 (2005).  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  On June 19, 2006, the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and DC 6260, limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


